                 Case 19-40641-lkg      Doc 61       Filed 09/09/20   Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS


In Re:                                       )        In Proceedings
                                             )        Under Chapter 13
KAMILLE V. GUTHERY,                          )
                                             )        Bk. No. 19-40641
                Debtor.                      )

                                         OPINION

         The issue before the Court is whether a below-median Chapter 13 debtor may deduct

expenses that she is not presently incurring, but expects to incur in the future, when calculating

her disposable income under 11 U.S.C. §1325(b)(1)(B).

                                           FACTS

         On August 25, 2019, Debtor Kamille V. Guthery (“Debtor”), filed a petition under Chapter

13. The Debtor listed total net income on Schedule I of $4,346.00 consisting of wages of $1,091.00

and Veterans Administration disability of $3,255.00. Her expenses as a single mother of two

children were listed on Schedule J as $3,486.00, not including her mortgage and vehicle payments,

leaving $860.00 available for her Chapter 13 plan payment. Her Chapter 13 plan proposed a

monthly payment of $1,850.00 for sixty months, to be paid primarily to secured creditors with

liens on her residence and two vehicles. The Chapter 13 Trustee objected to the Debtor’s plan on

the basis that the plan was not feasible and that retention of two vehicles by the Debtor was not

reasonably necessary.

         On November 6, 2019, the Debtor filed her First Amended Plan mooting the Trustee’s

Objection to the original plan. The First Amended Plan reduced the proposed monthly payment to

$340.00 and provided for the surrender of the Debtor’s residence, thereby eliminating the mortgage

payment. The Trustee then filed an Objection to the First Amended Plan on the basis that the



                                                 1
                   Case 19-40641-lkg             Doc 61         Filed 09/09/20        Page 2 of 9




Debtor’s plan did not commit all the Debtor’s disposable income to the plan, and again asserted

that retention of two vehicles was not reasonably necessary. An Agreed Order resolving the

Trustee’s Objection was entered on January 22, 2020 granting the Debtor thirty days to file an

amended plan to pay general unsecured creditors a total of $1,000.00, and requiring the Debtor to

file Amended Schedules I and J within sixty days due to the Debtor’s new employment and

relocation to California.

         On February 2, 2020, the Debtor filed her Amended Schedules I and J, and her Second

Amended Plan pursuant to the Agreed Order. Amended Schedule I listed the Debtor’s new

employment with the Department of Defense with net monthly wages of $4,839.26, and her

Veterans Administration disability of $3,255.001 for total net monthly income of $8,094.26.

Amended Schedule J listed increased expenses, including an increase in “Childcare and children’s

education costs” on line 8 from $606.00 on the original Schedule J to $1,400.00, and an increase

in “Health Insurance” on line 15b from $0.00 to of $350.00. The Trustee filed an Objection to the

Debtor’s Second Amended Plan citing his need for documentation of the increased expenses in

order to determine the Debtor’s disposable income.

         At the hearing on the Trustee’s Objection to the Debtor’s Second Amended Plan, counsel

for the Trustee asserted that the Debtor had not provided the Trustee any evidence to support the



1
  On August 23, 2019, two days prior to the Debtor’s bankruptcy filing, the Honoring American Veterans in
Extreme Need Act of 2019 (the “Haven Act”) was enacted. PL 116-52, 133 Stat. 1076 (2019). The Haven Act
amended 11 U.S.C §101(10A) to exclude from the definition of “current monthly income” any monthly
compensation “in connection with a disability, combat-related injury or disability, or death of a member of the
uniformed services, except that any retired pay excluded under this subclause shall include retired pay paid under
chapter 61 of title 10 only to the extent that such retired pay exceeds the amount of retired pay to which the debtor
would otherwise be entitled if retired under any provision of title 10 other than chapter 61 of that title.” Id. at §2.

In this case, the record does not indicate whether the Debtor’s Veterans Administration disability is excluded from
“current monthly income” pursuant to the Haven Act amendment. As the Trustee has not asserted that the Debtor’s
disability payment falls outside the Haven Act exemption, nor argued that the Debtor’s income on Amended
Schedule I is now above-median, the Court will consider the Debtor’s income to be below-median in analyzing the
question of whether the Debtor may deduct the expenses listed on Amended Schedule J.

                                                            2
                  Case 19-40641-lkg           Doc 61        Filed 09/09/20      Page 3 of 9




“Childcare and children’s education expenses” or the “Health Insurance” expense.2 Counsel for

the Debtor explained that when the Debtor moved to California she began to incur $1,144.00 in

day care costs for her three-year old child. However, after the onset of the coronavirus pandemic,

the day care provider closed and the Debtor’s child was now being cared for by relatives. Counsel

asserted that when the day care provider is able to reopen, the Debtor will once again incur the

childcare expense. With respect to the health insurance expense, counsel for the Debtor explained

that the Debtor had applied for health insurance for her two children through her employer and is

awaiting a decision on whether her application has been accepted. Counsel explained that the open-

enrollment period for the employer sponsored health insurance would not begin until December,

but that the Debtor is seeking to qualify prior to that date. The cost for the health insurance will be

$350.00. The Debtor was not present at the hearing to testify; however, counsel for the Trustee did

not contest the facts proffered by Debtor’s counsel. Rather, he argued that the Debtor must remove

the childcare and health insurance expenses from Schedule J because the Debtor is not actually

incurring those expenses. He suggested that if the Debtor did, in fact, incur those expenses in the

future, she could again amend Schedule J and the expenses could be considered in determining her

disposable income.

        The Court took the matter under advisement to consider whether the Debtor may deduct

the childcare and health insurance expenses on Schedule J, notwithstanding the fact that she is not

currently incurring those expenses.




2
 Counsel for the Trustee also noted at the hearing that the Debtor had not documented the “Water, sewer, garbage
collection” expense on line 6b of Amended Schedule J, but counsel did not pursue that point acknowledging that the
amount at issue was de minimis.

                                                        3
                Case 19-40641-lkg        Doc 61       Filed 09/09/20    Page 4 of 9




                                            DISCUSSION

        To answer the question presented, the Court must examine the term “projected

 disposable income” as contained in §1325(b) of the Bankruptcy Code. Every “interpretation of

 the Bankruptcy Code starts ‘where all such inquiries must begin: with the language of the statute

 itself.’” Ransom v. FIA Card Services, 562 U.S. 61, 131 S.Ct. 716, 723-24, 178 L.Ed. 2d 603

 (2011) (quoting United States v. Ron Pair Enterprises, Inc., 489 U.S. 235, 241, 109 S.Ct. 1026

 103 L.Ed.2d 290 (1989)). Section 1325(b)(1)(B) of the Bankruptcy Code states:

         If the trustee or the holder of an allowed unsecured claim objects to the confirmation of
 the plan, then the court may not approve the plan unless, as of the effective date of the plan . . .
 the plan provides that all of the debtor’s projected disposable income to be received in the
 applicable commitment period beginning on the date that the first payment is due under the plan
 will be applied to make payments to unsecured creditors under the plan. 11 U.S.C. §
 1325(b)(1)(B) (emphasis added).

       The Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 (BAPCPA)

 changed the methodology for determining “disposable income”, while leaving the term

 “projected disposable income” undefined. Hamilton v. Lanning, 560 U.S. 505, 509-510 (2010).

 “Disposable income” is defined in 11 U.S.C. §1325(b)(2) as:

       “current monthly income received by the debtor . . . less amounts reasonably necessary to
       be expended –

            (A)(i) for the maintenance or support of the debtor or a dependent of the debtor…”

The first component of that measurement, “current monthly income”, means the debtor’s average

monthly income received during the six months prior to the filing of the bankruptcy petition.

§101(10A)(A)(i). In measuring the second component, debtors with above-median income

calculate the “amounts reasonably necessary to be expended” pursuant to the means test




                                                  4
                   Case 19-40641-lkg            Doc 61        Filed 09/09/20       Page 5 of 9




contained in §707(b)(2)(A) and (B). Lanning, 560 U.S. at 510. For below-median debtors, the

phrase “amounts reasonably necessary to be expended” includes “the full amount needed for

‘maintenance or support’” of the debtor or a dependent. Id. citing §1325(b)(2)(A)(i).

          In Lanning, the question before the Court was how to interpret the term “projected

    disposable income”, in light of the changes to the term “disposable income” made by BAPCPA.

    The debtor in Lanning had received a one-time buyout from her former employer during the six

    months prior to her bankruptcy filing, inflating her “current monthly income” and putting her

    income above the median for her state. Id. at 511. Although the buyout was necessarily part of

    her “current monthly income” according to §101(10A)(A)(i), the debtor argued that the buyout

    should not be considered for purposes of determining her “projected disposable income” because

    her income going forward was insufficient to make the payments required by a mechanical

    application of the Code provisions. Id. at 511-512.

          The Supreme Court initially addressed the question of when such a calculation should be

    made, stating, “§1325(b)(1) directs courts to determine projected disposable income, ‘as of the

    effective date of the plan,’ which is the date on which the plan is confirmed and becomes

    binding”. Lanning, 560 U.S. at 518. Then, after considering the text of §1325 and pre-BAPCPA

    practice which favored a “forward-looking” approach, the Court concluded that “when a

    bankruptcy court calculates a debtor’s projected disposable income, the court may account for

    changes that are known or virtually certain at the time of confirmation.” Id. at 524.

          The Seventh Circuit Court of Appeals offered additional guidance regarding the Lanning

    standard in Marshall v. Blake, 885 F.3d 1065 (7th Cir. 2018) (overruled on other grounds, In re

    Wade, 926 F.3d 447 (7th Cir. 2019)).3 In Marshall, the bankruptcy court had made adjustments


3
 In Wade, the Court dismissed the debtors’ appeal because they had failed to file a petition for permission to take a
direct appeal. In re Wade, 926 F.3d 447, 451 (7th Cir. 2019). As to Marshall, which the Court had heard on

                                                          5
                   Case 19-40641-lkg            Doc 61        Filed 09/09/20        Page 6 of 9




 to the debtor’s projected disposable income, allowing for future expenses such as the high school

 graduations of the Debtor’s sons. Id. at 1081. On appeal, the trustee contested the applicability

 of the Lanning standard because the debtor in Lanning had above-median income whereas the

 debtor in Marshall had below-median income. Marshall, 885 F.3d at 1078. Finding no support

 for the Trustee’s argument, the Court stated that “the Lanning Court’s reasoning applies with

 equal force to below-median income debtors.” Id. See also, In re Orozco, 613 B.R. 23, 29

 (Bankr. D. Ore. 2020). In considering the expenses proposed by the debtor, the Court in Marshall

 noted that “§1325(b)(2) says nothing of ‘actual’ expenses; it merely describes ‘amounts

 reasonably necessary to be expended…for the maintenance or support of the debtor or a

 dependent of the debtor’.” Marshall, 885 F.3d at 1081 (Emphasis in original.). The Court

 emphasized that in determining projected disposable income, the focus is on the word

 “projected”, and as to that term, “the word ‘projected’ implies more than merely multiplying

 past expenses by the amount of time in the commitment period.” Id. The Court found the

 adjustments made by the bankruptcy court for the projected expenses “consistent with Lanning

 and the text of §1325(b)(2)” as they were “known or virtually certain future expenses” and were

 “reasonably necessary”. Id.

         More recently, the Bankruptcy Court for the District of Colorado applied the Lanning

 standard to deny a debtor’s projected expenses for home repair, vehicle repair and medical

 treatment on the basis that they were too uncertain to pass muster. In re Styerwalt, 610 B.R. 356,

 383 (Bankr. D. Colo. 2019). Setting forth the burden of proof, the court stated: “[w]ith regard to

 evidentiary burdens in confirmation contests, the Debtor bears the burden of providing the



certification by the bankruptcy court, but without the required petition for permission to appeal, the Court stated “we
overrule Turner and Marshall to the extent that they approved exceptions to compliance with Bankruptcy Rule
8006(g) and Rule 5(a)(1) of the Federal Rules of Appellate Procedure. Id at 451.

                                                          6
                   Case 19-40641-lkg         Doc 61        Filed 09/09/20      Page 7 of 9




    required elements of Section 1325” and “[t]he legal standard is the preponderance of the

    evidence.” Id. at 368 (citations omitted). In that case, the debtor had various medical issues that

    were likely to require future treatment, but the specific treatment and associated costs were

    uncertain. Id. at 383. Likewise, the debtor’s vehicle suffered mechanical problems, and his home

    required repairs and maintenance, but the debtor offered no evidence that the repairs were

    imminent. Id. at 383-384. In denying the expenses, the court noted that if the debtor did incur

    the additional expenses in the future, he had a remedy in the form of plan modification. Id. at

    384.

           This Court must likewise determine whether the childcare and health insurance expenses

    proposed by the Debtor, are “reasonably necessary” as required by §1325(b)(2)(A)(i), and

    further are “known or virtually certain” to be expended at the time of confirmation as required

    by Lanning. As to the first inquiry, Amended Schedule J shows that the Debtor is a single mother

    of two children, ages three and sixteen. Amended Schedule I confirms that the Debtor is

    employed and is the sole support of the children.4 Given these facts, both child-care and health

    insurance expenditures are “reasonably necessary” expenses for the Debtor and her dependents.

           The more difficult question is whether these expenses are “known or virtually certain” to

    be expended at the time of confirmation. Although the Debtor did not testify at the hearing on

    this matter, her counsel proffered certain facts which were not disputed by the Trustee. It is

    undisputed that the Debtor is not presently paying the childcare or children’s health insurance

    expenses set forth on Amended Schedule J.

           With respect to health insurance, counsel for the Debtor explained that the Debtor applied

    for the health insurance with her new employer outside the annual open enrollment period which


4
  The Debtor’s Amended Schedule I shows that the Debtor receives no child support. Schedule A/B further shows
that the Debtor is owed in excess of $45,000.00 in back child support obligations.

                                                       7
                Case 19-40641-lkg       Doc 61       Filed 09/09/20   Page 8 of 9




 begins in December. She is awaiting acceptance of her application. The cost of the insurance

 will be $350.00 as set forth on Amended Schedule J. As the Seventh Circuit noted in Marshall,

 §1325(b)(2) does not refer to “actual” expenses; the focus is on “projected” expenses. Marshall,

 885 F.3d at 1081. This Court has before it sufficient facts to determine that the health insurance

 expense is “known or virtually certain” to be expended. The Debtor has already applied for the

 children’s health insurance with her new employer and has a cost for that insurance. There is

 nothing before the Court to suggest that the Debtor’s application will not be approved.

       This Court can likewise allow the Debtor’s childcare expense, notwithstanding the fact that

the expense has been temporarily suspended by the coronavirus pandemic. The record reflects that

the Debtor was paying $1,144.00 monthly in childcare for her three year old daughter until the

childcare provider closed due to the pandemic, and that the Debtor intends to return her child to

the childcare facility when she is able to do so. Although the Debtor is not actually incurring the

childcare expense at this time, the focus in determining “projected disposable income” is on

“projected” expenses rather than those actually being incurred. The question is whether there is a

level of certainty to the projected expense at the time of confirmation. Here, the fact that the

Debtor, a single mother, needs childcare for her preschool age child is known. Likewise, the

amount of the projected expense can be estimated based upon the cost incurred by the Debtor prior

to the temporary suspension of care. The Court can, therefore, conclude that the Debtor’s claimed

childcare expense of $1,144.00 is “known or virtually certain” to be expended as required for

purposes of determining her projected disposable income.

       The Trustee’s suggestion that the Debtor can amend her Schedule J and confirmed Plan

once she actually starts paying the childcare expense is not a workable solution. The lack of a

childcare payment is the temporary result of protocols adopted to combat the coronavirus



                                                 8
                Case 19-40641-lkg         Doc 61              Filed 09/09/20                      Page 9 of 9




pandemic. At some point, a childcare expense will be incurred. The “on-again, off-again” nature

of the protocols adopted to combat the coronavirus pandemic could require frequent amendments

to the Debtor’s schedules and Plan. It is not reasonable to expect the Debtor to amend her schedules

and Plan every time there is a change to the protocols that temporarily impacts her childcare

expense. Moreover, recurring amendments to the Debtor’s schedules and Plan would negatively

impact the efficient administration of this case by imposing additional burdens on the Trustee, the

creditors, and this Court with the filing of each amendment.

       Accordingly, the Trustee’s Objection is OVERRULED.

       SEE SEPARATE ORDER ENTERED THIS DATE.


ENTERED: September 9, 2020
                                                     /s/ William V. Altenberger
                                      __________________________________________________________________________________________

                                       UNITED STATES BANKRUPTCY JUDGE




                                                          9
